11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Randal Franklin Caraway
            No. 11-03-00363-CV –  Original Mandamus Proceeding
 
            Randal Franklin Caraway has filed in this court a pro se motion for leave to file a writ of
mandamus.  The motion is granted, and this court will address the issues raised in his petition for
writ of mandamus.
            Relator contends that the district court and the district clerk have not filed, set for hearing,
or ruled on his pro se petitions concerning his marriage to Norma Joe Caraway.  Relator’s petition
does not support his contentions that the respondents have abused their discretion. 
            Therefore, the petition for writ of mandamus is denied.
 
                                                                                                PER CURIAM
 
November 13, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.